Citation Nr: 9917281	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, right, as secondary to the veteran's 
service-connected right arm disorders.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active military duty from November 1951 to 
November 1953, and from July 1954 to November 1957.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in San Juan, Puerto Rico 
(hereinafter RO).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has issued decisions regarding 
jurisdiction of the Board.  If the record lacks a timely 
filed substantive appeal in regard to a particular issue, the 
Board does not have jurisdiction.  Roy v. Brown, 5 Vet. App. 
554 (1993).  A review of the record reflects that a timely 
substantive appeal was not entered with regard to the issue 
of entitlement to an increased rating for the veteran's 
service-connected back disorder.   In absence of a timely 
substantive appeal, the Board does not have jurisdiction of 
such issue.  Id.  


REMAND

Service connection is currently in effect for degenerative 
disc disease, L4-L5, and L5 with clinical L5 bilateral S1 
lumbar radiculopathy, assigned a 60 percent disability 
rating; residual shell fragment wound, scar right hip and 
thigh, assigned a 20 percent disability rating; residuals 
shell fragment wound, scar right forearm, assigned a 20 
percent disability rating; right elbow residuals shell 
fragment wound, epicondrial scar, assigned a 10 percent 
evaluation; residuals shell fragment wound, scar right ankle, 
assigned a 10 percent evaluation; residuals shell fragment 
wound, bilateral eyes with chronic blepharitis, assigned a 10 
percent evaluation; sinusitis, assigned a 10 percent 
evaluation; and right chest scar, assigned a 10 percent 
evaluation.  The veteran has a combined disability rating of 
80 percent.

The veteran contends that due to his service-connected 
disabilities, he unable to obtain or retain employment.  The 
record discloses that the veteran retired from his employment 
after 12 years in 1996.  The evidence of record indicates 
that he did not receive disability retirement.  However, at 
the time of the veteran's retirement, the veteran's 
service-connected back disorder was assigned a 20 percent 
disability rating.  Subsequent to his retirement, the medical 
evidence of record has been shown to support an increased 
disability rating to 60 percent.  Accordingly, manifestations 
of the veteran's service-connected back disorder have 
increased in severity resulting in symptomatology that was 
not present at the time of his retirement.  

The Court has stated that it is the VA's task to make 
findings based on the evidence of record and not to supply 
missing facts.  See Friscia v. Brown, 7 Vet. App. 294 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In the 
case of a claim for a total rating based on individual 
unemployability, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Id.  In 
Friscia, the Court specifically stated that where the VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of a service-connected disability, 
the VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Friscia, 7 Vet. App. at 297; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998); Beaty, 6 Vet. App. at 538; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Furthermore, the VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Finally, the Board notes documents in the claims file written 
in Spanish that have not been translated into English for the 
Board's consideration on appeal.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to July 
1997, should be obtained and associated 
with the claims file. 

2.  Private medical records dated from 
1984 to 1993, sent to the RO from the 
veteran in December 1993; private medical 
record (magnetic resonance imaging scan) 
from J. A. Calcano, M.D., dated November 
13, 1995; a prescription (request) for 
evaluation from Dr. Calcano regarding the 
veteran's bilateral carpal tunnel 
syndrome dated in 1995; and any 
additional documents received pursuant to 
this remand written in Spanish, should be 
translated into English, with a copy of 
the English translation placed in the 
claims file.

3.  The RO should schedule the veteran 
for a VA examination.  The examiner is 
asked to review the claims file and to 
indicate in the examination report that 
the claims file has been reviewed.  The 
examiner should be requested to determine 
the extent of all service-connected 
disorders.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should render an opinion as to 
what effect the service-connected 
disorders have on the veteran's ability 
to work, without regard to any 
nonservice-connected disorders.  In 
particular, the effect that pain due to 
the veteran's service-connected disorders 
has on the veteran's ability to obtain or 
retain employability should be discussed.  
The factors upon which the opinions are 
based must be set forth in detail.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


